Case: 12-20755      Document: 00512474465         Page: 1    Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-20755
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 17, 2013
TIFFANY ANDRES,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff – Appellant
v.

CYPRESSWOOD SURGERY CENTER, L.P.; TITAN HEALTH
CORPORATION; CENTER FOR PAIN & RECOVERY, P.A.; MARK D.
BARHORST, Medical Doctor; BARRY BASS, Medical Doctor; LINDA
CARDWELL; EILEEN NEUCERE; MARY GUNTER-SMITH; COLLETTE
APFFEL; MARC JANG,

                                                 Defendants – Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-4753


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Tiffany Andres brought a pro se action against the above named
defendants under Title VII of the Civil Rights Act of 1964, alleging employment
discrimination on the basis of race and retaliation. The district court granted
the defendants’ motion for summary judgment on the ground that Andres had
filed her action more than ninety days after receiving her Notice of Suit Rights


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20755     Document: 00512474465      Page: 2   Date Filed: 12/17/2013



                                  No. 12-20755
from the Equal Employment Opportunity Commission (“EEOC”). The district
court noted that Andres’ suit was filed on November 10, 2010, and held that
“there is no genuine issue of material fact regarding [Andres’] receipt of the
Notice of Rights letter in May 2010.” Andres now appeals.
      “A plaintiff alleging employment discrimination must file a civil action
no more than ninety days after she receives statutory notice of her right to sue
from the EEOC.” Duron v. Albertson’s LLC, 560 F.3d 288, 290 (5th Cir. 2009)
(citations omitted); see 42 U.S.C. § 2000e-5(f)(1). “The ninety-day window is
strictly construed and is a precondition to filing suit in district court.” Duron,
560 F.3d at 290 (quotations and citations omitted). Andres’ suit would be
timely only if she received the EEOC Notice of Suit Rights on or after August
12, 2010. Andres neither identifies evidence in the record showing that she in
fact received the notice on or after this date, nor explains how the district court
might have erred in granting summary judgment in favor of the defendants.
Accordingly, the judgment of the district court is AFFIRMED.




                                        2